--------------------------------------------------------------------------------

Exhibit 10.26
 
 
AMENDMENT TO
EMPLOYMENT AGREEMENT
 
This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), is made and entered
into effective as of [_________________], 2008 (the “Effective Date”), by and
between Waste Connections, Inc., a Delaware corporation (the “Company”), and
[_________________] (the “Employee”).
 
WHEREAS, the Company and the Employee desire to amend that certain Employment
Agreement by and between the Company and the Employee, dated as of
[_________________] (the “Agreement”), in order to ensure that the benefits to
be provided by the Agreement comply with, or are exempt from, the provisions of
Section 409A of the United States Internal Revenue Code (the “Code”).
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein, the Company and the Employee hereby agree as follows
effective as of the Effective Date.  Except as otherwise defined herein,
capitalized terms shall have the meanings assigned to them in the Agreement.
 
1. Amendment.  The Agreement shall be deemed amended to the extent necessary to
provide the following:
 
(a) Separation from Service.  No benefits payable upon Employee’s termination of
employment that are deemed deferred compensation subject to Section 409A of the
Code, shall be payable upon Employee’s termination of employment pursuant to the
Agreement unless such termination of employment constitutes a “separation from
service” with the Company within the meaning of Section 409A of the Code and the
Department of Treasury regulations and other guidance promulgated thereunder
(a “Separation from Service”).
 
(b) Change in Control.  No benefits deemed deferred compensation subject to
Section 409A of the Code shall be payable upon a Change in Control pursuant to
the Agreement unless such Change in Control constitutes a “change in control
event” with respect to the Company within the meaning of Section 409A of the
Code and the Department of Treasury regulations and other guidance promulgated
thereunder.
 
(c) Waiver.  Employee shall not waive any provision of the Agreement if the
effect of such waiver would be to delay the payment of an amount that is, or as
a result of such waiver becomes, subject to Section 409A of the Code, and any
attempt to waive such provision shall be deemed void ab initio.
 
(d) Specified Employee.  If Employee is deemed by the Company at the time of
Employee’s Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the benefits to which Employee is entitled under the Agreement is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Employee’s benefits shall not be
provided to Employee prior to the earlier of (i) the expiration of the six-month
period measured from the date of the Employee’s Separation from Service or (ii)
the date of Employee’s death.  Upon the first business day following the
expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this Section shall be paid in a lump sum to Employee, and
any remaining payments due under the Agreement shall be paid as otherwise
provided herein.
 
 
Amendment To Employment Agreement
Page 1

 
 
 

--------------------------------------------------------------------------------

 
 
(e) Expense Reimbursements.  To the extent that any reimbursements payable
pursuant to the Agreement are subject to the provisions of Section 409A of the
Code, any such reimbursements payable to Employee pursuant to the Agreement
shall be paid to Employee no later than December 31 of the year following the
year in which the expense was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Employee’s right to reimbursement under the Agreement will not be
subject to liquidation or exchange for another benefit.
 
(f) Installments.  For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Employee’s right to receive any installment payments under the Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.
 
(g) Extensions.  To the extent the exercisability or term of any option, warrant
or other right relating to the capital stock of the Company is extended pursuant
to the terms of the Agreement, the exercisability or term of such option,
warrant or other right shall in no event extend to a date later than the date
such option, warrant or other right would have expired under any circumstances
pursuant to its original terms.
 
(h) Bonus.  Any Bonus payable pursuant to the Agreement shall be paid no later
than the fifteenth (15th) day of the third (3rd) month following the end of the
fiscal year to which such Bonus relates.
 
(i) Date of Termination.  For the purposes of the Agreement, “Date of
Termination” shall mean, for Disability, thirty (30) days after Notice of
Termination is given to the Employee (provided the Employee has not returned to
duty on a full-time basis during such 30-day period), if the Employee’s
employment is terminated by the Company for any reason other than Disability,
the date specified in the Notice of Termination which shall be inclusive of any
Transition Period, or if the Employee’s employment is terminated by the Employee
for any reason, the date specified in the Notice of Termination which shall be
within thirty (30) days of the date of such Notice of Termination.
 
(j) Transition Period.  Any Notice of Termination provided by the Company in
connection with Employee’s termination of employment by the Company without
Cause shall include a description of any transitional services required by the
Company as a condition to any benefits being paid under the Agreement, which may
be for a period of up to one hundred twenty (120) days (the “Transition
Period”), and no benefits shall be payable under the Agreement unless such
transitional services have been satisfactorily provided, as determined by the
Company.  In no event shall the Company require a full time transition period
following the Date of Termination.
 
2. Counterparts.  This Amendment may be executed in one or more facsimile or
original counterparts, each of which shall be deemed an original and both of
which together shall constitute one and the same instrument.
 
3. Ratification.  All terms and provisions of the Agreement not amended hereby,
either expressly or by necessary implication, shall remain in full force and
effect.  From and after the date of this Amendment, all references to the term
“Agreement” in this Amendment and in the original Agreement shall include the
terms contained in this Amendment.
 
4. Conflicting Provisions.  In the event of any conflict between the original
terms of the Agreement and this Amendment, the terms of this Amendment shall
prevail.
 
 
Amendment To Employment Agreement
Page 2

 
 
 

--------------------------------------------------------------------------------

 
 
5. Authorization.  Each party executing this Amendment represents and warrants
that it is duly authorized to cause this Amendment to be executed and delivered.
 
IN WITNESS WHEREOF, this Amendment to Employment Agreement has been duly
executed by or on behalf of the parties hereto as of the date first above
written.
 

   
WASTE CONNECTIONS, INC.
                               
 
 
By:
          Ronald J. Mittelstaedt        
Chief Executive Officer
 

 
 
Amendment To Employment Agreement
Page 3